Citation Nr: 0716792	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  99-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for malunion 
of the right tibia and fibula with marked ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to May 1976.     

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision in 
which the RO granted a rating of 20 percent for the service-
connected residuals of a fracture of the tibia and fibula of 
the right leg.  In August 1999, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 1999, and the veteran filed a substantive appeal 
in October 1999.  

In March 2002, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provisions 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, were 
later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in June 2003, the Board 
remanded the matter to the RO for initial consideration of 
the claims in light of the recently developed evidence.  
Thereafter, the RO continued its denial of a rating in excess 
of 20 percent for the residuals of a fracture of the tibia 
and fibula of the right leg (as reflected in a February 2005 
supplemental SOC (SSOC)). 

In a June 2005 decision, the Board granted a 30 percent 
rating for the service-connected residuals of a fracture of 
the tibia and fibula of the right leg and remanded the matter 
of entitlement to a rating in excess of 30 percent for this 
disability to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action, to include obtaining 
additional medical records and an examination with an opinion 
regarding the presence of any nonunion, with loose motion 
that requires a brace, and further notice to the appellant.  
In a November 2005 rating decision issued in December 2005, 
the AMC implemented the Board's decision and granted a 30 
percent rating for the service-connected residuals of a 
fracture of the tibia and fibula of the right leg, effective 
January 7, 1999.  After accomplishing the requested actions, 
in a January 2007 rating decision, the AMC recharacterized 
the veteran's right leg disability as malunion of the right 
tibia and fibula with marked ankle disability as described 
above and granted service connection and assigned separate 
initial 10 percent ratings for laxity of the right knee and 
post-traumatic arthritis of the right knee both associated 
with the newly recharacterized right leg disability, 
effective December 13, 2006, bringing the veteran's combined 
rating for service-connected disabilities to 80 percent.  
Since the appeal period for these two latter service-
connected disabilities has not yet expired, this decision 
addresses only the issue of entitlement to a rating in excess 
of 30 percent for malunion of the right tibia and fibula with 
marked ankle disability.  Thereafter, the AMC continued 
denial of a rating in excess of 30 percent for the residuals 
of a fracture of the tibia and fibula of the right leg (as 
reflected in a January 2007 SSOC).

As a final preliminary matter, the Board notes that, in an 
April 2007 appellant's post-remand brief, the veteran's 
representative appears to have raised the issues of 
entitlement to an extraschedular rating or a permanent and 
total disability rating based on individual unemployability 
due to service-connected disability(ies) (TDIU).  Neither of 
these issues have been adjudicated by the RO, and will be 
referred back to the RO for appropriate action.  As noted 
above, the veteran has a combined disability rating of 80 
percent with a 40 percent rating for chronic lumbosacral 
strain with herniated disc, status postoperative residuals, 
with chronic low back pain, which clearly meets the schedular 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's malunion of the right tibia and fibula with 
marked ankle disability is not manifested by nonunion of the 
right tibia and fibula, with loose motion, requiring a brace, 
but primarily consists of limited motion of the ankle (on 
passive and active dorsiflexion and plantar flexion); 
complaints of pain, with almost no range of motion during 
flare-ups, as well as deformity of the distal tibia, right 
leg shortening of approximately 1.5 to 2-cm, and gait 
disturbance; these findings suggest impairment of the tibia 
and fibula with marked ankle disability.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
malunion of the right tibia and fibula with marked ankle 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, such as here where 
the appealed rating decision was issued prior to the passage 
of the VCAA, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in post-rating letters dated in January 2006 
and November 2006, the AMC provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This notice does not meet the VCAA's timing 
requirements.  But, after the veteran was afforded 
opportunity to respond to each, the January 2007 SSOC 
reflects readjudication of the claim.  Hence, while this 
notice was provided after the rating action on appeal, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that the January 2007 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, neither the timing nor form of this 
notice is shown to prejudice the appellant.  Because the 
Board's decision herein denies the claim for an increased 
rating, no other disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Boston, Massachusetts.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Background

In its September 1976 rating decision, the RO granted service 
connection and assigned a 50 percent pre-stabilization 
disability rating for the residuals of a fracture of the 
tibia and fibula of the right leg, effective May 28, 1976.  
Effective August 1, 1977, the RO assigned a 10 percent rating 
for the veteran's service-connected right leg disability 
rating.  

In January 1999, the veteran filed a claim for a higher 
rating for the residuals of a right leg fracture.

On VA neurological examination in January 1999, the veteran 
reported that during service he was involved in a motorcycle 
accident in which he had injured and crushed his right tibia 
and fibula distally.  He stated that his bones were 
completely shattered and he was unable to walk for a period 
of over a year, and that subsequently he was placed in a 
brace up to the knee for several years.  He further stated 
that since his recovery he had walked with a limp, and that 
his right leg was now shorter than his left leg, which 
required him to wear a lift in his right shoe to improve his 
gait.  He reported that he worked as a truck driver and that 
his right leg problems, as well as back pain, had caused him 
to miss up to one-third of the year from work.  

Physical examination revealed that the veteran walked with an 
obvious limp of his right leg.  Right calf circumference was 
34-cm, compared to left calf circumference of 35-cm.  Right 
leg length was 97-cm, whereas left leg length was 99.5-cm.  
On range of motion testing of the right ankle, the veteran 
had dorsiflexion to 10 degrees, plantar flexion to 10 
degrees, inversion to 15 degrees, and eversion to 30 degrees.  
The clinical impression was, inter alia, of a prior crush 
injury from a motorcycle accident in service, involving the 
right tibia and fibula.  The examiner also noted that the 
veteran's tendency to walk with a limp as a result of his 
right leg injury over the course of many years, had triggered 
the onset of low back pain.

The report of a VA orthopedic examination in May 1999 notes 
the veteran's complaint of an inability to walk for prolonged 
periods of time.  On physical examination, the veteran walked 
with a noticeable limp, and the right side of his pelvis was 
approximately one-half inch lower than the left side.  
Straight leg raising was positive bilaterally.  The right 
ankle reflex was diminished as compared to the left.  There 
was one-half inch atrophy of the right calf, and the right 
lower leg was one-half inch shorter from the knee to the 
medial malleolus, as compared to the left.  There was obvious 
deformity of the distal tibia.  Range of motion testing of 
the right ankle revealed dorsiflexion to 10 degrees and 
plantar flexion to 15 degrees, and in the left ankle, 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  
On his right foot, the veteran had a bunion on the first 
metatarsal head, and marked limitation of motion of the first 
metatarsal phalangeal joint, with flexion and extension each 
at 10 degrees.  The diagnosis was, inter alia, a fracture of 
the distal right tibia and fibula, with limitation of motion 
of the ankle.     

In a June 1999 rating decision, the RO granted a higher 
rating of 20 percent for the residuals of a fracture of the 
tibia and fibula of the right leg.  

Treatment records from medical facilities associated with the 
Boston HCS include a September 2000 VA physician's report 
noting that the veteran walked with a limp, favoring his 
right ankle, and wore an ankle support.  Passive ankle range 
of motion elicited pain.  The impression was ankle pain, many 
years post-trauma.  Later records note the veteran's ongoing 
symptoms of and treatment for right ankle pain, as well as 
right knee pain.  In particular, a February 2001 record 
reflects an assessment of instability of the lateral 
ligaments of the right ankle, and hallux valgus of the right 
foot.  An April 2002 physician's report notes that the 
veteran had limited right ankle dorsiflexion, and moderate to 
severe local tenderness on the lateral ankle below the 
lateral malleolus, as well as mild edema.  The assessment was 
a healed tibia/fibula fracture with posterior displacement of 
the distal portion of the tibia, and right ankle pain with 
talonavicular degenerative changes and a chronic 
biomechanical problem.  

The report of a VA orthopedic examination in July 2002 
reflects the veteran's report that, in December 2000, he had 
been forced to stop working as a truck driver due to pain in 
the area of the right ankle, and that, since that time, he 
had worked in a more sedentary job position as a truck 
dispatcher.  He complained of pain in the ankle that was 
consistently at a level of 2 or 3 out of 10 (with 10 
representing the highest level), and that increased to "more 
than 10" when standing or walking for any length of time.  
He stated that he regularly used prescription medications to 
help alleviate his ankle pain.  He reported having difficulty 
sleeping due to the pain.  The veteran further indicated that 
he used an ankle stirrup on a daily basis, along with a cane, 
and a lift in his right shoe.  

The examiner noted that, when using a cane in his left hand, 
a right ankle stirrup and a right shoe lift, the veteran's 
gait was fairly symmetric; without the cane, the veteran had 
a fairly marked right Trendelenburg gait.  In a stance with 
his right shoe on, his pelvis were essentially level, and out 
of his shoe he was down on the right side by about one-half 
inch.  Leg lengths measured from the anterior superior iliac 
spine to the medial malleolus, were on the right side 88.9-cm 
and on the left 91.0-cm.  Range of motion of the right ankle 
revealed dorsiflexion to 2 degrees actively and 5 degrees 
passively, and plantar flexion to 15 degrees actively and 20 
degrees passively; on both active and passive range of motion 
testing, the ankle was painful over the last 5 degrees of 
dorsiflexion and plantar flexion.  The hind foot was held in 
slight varus, and was capable of up to 10 degrees of varus 
and less than 5 degrees of valgus on both active and passive 
range of motion, with pain primarily in the medial malleolus 
without any motion.  Ankle dorsiflexors were in the 4/5 range 
and the plantar flexors in about the same.  The veteran's 
ankle coordination appeared to be appropriate, and the right 
ankle on comparison to the left ankle did not appear 
excessively fatigable.  After cycles of dorsiflexion and 
plantar flexion, the ankle did not appear to have lost any 
range of motion.  The examiner expressed the opinion that 
pain could significantly limit functional ability in the 
right ankle, and noted that notwithstanding the greatly 
limited range of motion already shown on examination, when 
the right ankle became painful the veteran probably had 
almost no motion at all, most likely around the 90 degree 
position of function. 

The examiner also noted was the veteran's report of some 
right knee problems since the time of his in-service motor 
vehicle accident.  The right knee objectively demonstrated 
flexion to 130 degrees, and extension to 0 degrees.  In 
maximum extension there were 2 to 3 degrees of varus.  The 
right knee was not effused.  There was some minor jointline 
tenderness medially, but there were no palpable osteophytes.  
The knee joint was stable throughout the range of motion to 
all tests.  

The assessment was residuals of a right tibia and fibula 
fracture, with shortening and joint pain.  

Based on the above, in a June 2005 decision, the Board 
granted a 30 percent rating for residuals of a fracture of 
the tibia and fibula of the right leg, which was implemented 
by the AMC in a November 2005 rating decision issued in 
December 2005.

Treatment records from medical facilities associated with the 
Boston HCS include a March 2003 "annual physical" where the 
veteran reported that he was worried about an ankle 
protuberance from his brace, an air cast for his right ankle.  
Contemporaneous x-rays of the right leg showed well-healed 
fractures of the distal tibial diaphysis and the mid to 
distal fibular diagphysis with residual deformity, likely 
accounting for the protuberance on physical examination.  The 
assessment was no significant or minor abnormality.  An 
examination performed by a VA neurologist in July 2003 was 
essentially normal, but because of the veteran's complaints 
of pain, magnetic resonance imaging (MRI) studies of the 
spine were done to rule out radiculopathy.  In an addendum, 
another neurologist agreed with the diagnosis of chronic pain 
syndrome and recommended treatment in the pain clinic.  Later 
that month, a staff physician noted that the veteran was 
limping and using a cane.  An MRI of the right ankle 
performed in August 2003 revealed a healed distal tibial 
fracture with approximately 50 percent override.  No definite 
lesions were seen within the distal tibia; no tendinous or 
ligamentous injuries were identified.  The impression was no 
significant or minor abnormality.  In a September 2003 
treatment record, a staff physician indicated that the 
veteran described pain across the anterior talar joint and 
noted that he was using a cane and an air cast.  On 
examination, he had full passive range of motion, but forced 
dorsiflexion was difficult.  The veteran took the stairs 
without a cane and air cast but was limited by pain.  The 
impression was pain in ankle, may be worse due to prolonged 
immobility in cast.  A July 2004 treatment record reflects 
that the veteran reported having more pain despite having a 
steroid injection.  At a December 2004 visit, the veteran 
stated that the pain in his ankle and back was 5 on a scale 
of 10, but he looked comfortable sitting.  No abnormal limb 
movement was noted during examination.  At a six-month visit 
in June 2005, the veteran reported that the pain in his ankle 
was 8 on a scale of 10.  He limped when he walked, but was 
comfortable sitting.  The physician noted that anxiety 
exacerbated many of the veteran's pain complaints.

Private treatment records include an x-ray of the right ankle 
done in February 2004 that showed a deformity of the distal 
tibia from an old fracture, but no abnormalities of the ankle 
joint.  An MRI performed three days later revealed no change 
from an earlier October 2001 MRI.  That is, it showed a 
narrowing of the lateral subtalar joint with lateral marginal 
osteophyte formation and subchondral bony reactive changes.  
Abnormal soft tissue thickening was present in the sinus 
tarni extending laterally and adjacent to the lateral limb of 
the extensor retinaculum and talocalcaneal interosseous 
ligament.  There was mild narrowing of the middle subtalar 
joint.  Thinning of the anterior talofibular ligament might 
be the result of a remote sprain.  The remainder of the 
ligamentous structures were intact.  Tendon disruption was 
not seen.  The dome of the talus was within normal limits.  
The conclusion was continued lateral subtalar arthropathy 
with sinus tarsi syndrome.  In March 2004, a private doctor 
reviewed the MRI and stated that the ankle and subtalar 
joints actually looked quite good, with some narrowing over 
the subtalar joints, but clearly not bad enough that a fusion 
procedure would be recommended.  The veteran was treated with 
steroid injections in March 2004 and May 2004.  A private 
podiatrist noted in August 2004 that the veteran was wearing 
an air cast and had had two cortisone injections 
approximately three months ago.  On examination, the veteran 
had an antalgic gait secondary to pain, while muscle strength 
and tone were normal.  But decreased range of motion with 
pain was noted in the right ankle.  The impression included 
osteoarthritis of the right ankle.  The veteran was casted 
for a right dynamic control brace for pain and instability of 
the right ankle, which he received in September 2004.

The report of a VA orthopedic examination in December 2006 
reflects that the veteran's shank was slightly deformed and 
remained tender.  The veteran reported that his right ankle 
was fairly constantly painful, particularly along the lateral 
aspect beneath the lateral malleolus.  He stated that the 
pain also went across the anterior ankle towards the medial 
malleolus and posteriorly towards the junction of the 
tendoachilles with the os calcis.  The veteran indicated that 
he had several braces for his ankle.  He reported that he had 
had two cortisone shots in his right ankle recently, the 
first of which improved the feel of the ankle for two weeks 
and the second of which did nothing, if anything, it made the 
ankle feel worse so he has had no further injections.  On 
examination, his gait was slightly right Trendelenburg.  
There was a 1.5 cm difference in leg length between the right 
and left leg.  At the junction of the distal and middle one-
third, there was an anterior prominence, less than 1 cm in 
height, which was slightly tender, as was the skin and bone 
immediately distal to that prominence.  The soft tissues in 
that area were otherwise nontender.  The fracture site was 
stable to all stresses in all planes and did not change in 
discomfort with any load.  The right ankle dorsiflexed 
actively to 5 degrees and passively to 10 degrees, but with 
pain anywhere above 90 degrees.  The veteran could plantar 
flex actively to 20 degrees and passively to 25 degrees with 
pain over the last 10 degrees of plantar flexion.  The 
hindfoot was noted to repose in slight varus.  The veteran's 
right ankle could be taken only to neutral valgus and had 
further varus only to 20 degrees.  All motions in the 
varus/valgus plane were uncomfortable for the patient.  The 
midfoot was not abnormal in position and could invert and 
evert appropriately.  The examiner recounted the findings on 
the private x-rays and MRI discussed above.  The assessment 
included malunion of the right tibial and fibular fracture 
and osteoarthritis of the right ankle and right subtalar 
joint.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, the veteran's service-connected residuals of a 
fracture of the tibia and fibula of the right leg has been 
evaluated as 30 percent disabling, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the 
tibia and fibula.  Under Diagnostic Code 5262, a 30 percent 
rating is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent rating is 
warranted where there is nonunion of the tibia and fibula, 
with loose motion, and requiring a brace.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the medical evidence in light of the above 
criteria, the Board finds that a rating in excess of 30 
percent for the veteran's residuals of a fracture to the 
right tibia and fibula is not warranted.

The Board finds that the evidence suggests that the veteran's 
service-connected disability of the right lower extremity is 
most appropriately characterized as marked in severity, in 
particular with regard to the extent of the veteran's right 
ankle disability, consistent with a 30 percent rating under 
Diagnostic Code 5262.  As indicated above, on VA examination 
in July 2002 the veteran had right ankle dorsiflexion of no 
more than 2 degrees actively and 5 degrees passively, and 
plantar flexion to 15 degrees actively and 20 degrees 
passively (the normal range of motion for the ankle, as 
reflected in 38 C.F.R. § 4.71, Plate II, is 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees plantar flexion).  Also 
noted was that functional ability of the right ankle was 
significantly limited due to pain, to the extent that during 
flare-ups the veteran most likely had almost no range of 
motion in the ankle.  Contemporaneous VA treatment reports 
note ongoing complaints and treatment for moderate to severe 
pain and limited motion in the right ankle, as well as x-ray 
evidence of talonavicular degenerative changes and deformity 
of the distal tibia.  The veteran also has an apparent one-
half inch atrophy of the right calf muscle.  On examination 
in December 2006, at the junction of the distal and middle 
one-third, there was an anterior prominence, less than 1 cm 
in height, which was slightly tender, as was the skin and 
bone immediately distal to that prominence.  The soft tissues 
in that area were otherwise nontender.  The fracture site was 
stable to all stresses in all planes and did not change in 
discomfort with any load.  The right ankle dorsiflexed 
actively to 5 degrees and passively to 10 degrees, but with 
pain anywhere above 90 degrees.  The veteran could plantar 
flex actively to 20 degrees and passively to 25 degrees with 
pain over the last 10 degrees of plantar flexion.  The 
hindfoot was noted to repose in slight varus.  The veteran's 
right ankle could be taken only to neutral valgus and had 
further varus only to 20 degrees.  All motions in the 
varus/valgus plane were uncomfortable for the patient.  The 
midfoot was not abnormal in position and could invert and 
evert appropriately.  Both VA and private imaging studies 
reflected malunion of the fracture with an anterior 
prominence and the presence of arthritis, but not nonunion as 
they all revealed that the fracture was well healed.  The 
December 2006 VA examiner's assessment was malunion of the 
right tibial and fibular fracture and osteoarthritis of the 
right ankle and right subtalar joint.  Measurement of leg 
lengths on repeated instances (on examination in May 1999, in 
June 2002, and more recently December 2006) show that the 
right leg is approximately 1.5 to 2 cm shorter than the left, 
which the June 2002 examiner indicated is related to the 
veteran's in-service right leg fracture.  Additionally, when 
not utilizing a cane and a shoe lift for the right foot, the 
veteran has demonstrated a fairly pronounced asymmetric gait.  
The December 2006 examiner noted that the veteran's gait was 
slightly right Trendelenburg.  A 40 percent rating is not 
warranted where as here the tibia and fibula are united, do 
not necessarily require a brace due to loose motion.  

Further, there is no other diagnostic code pursuant to which 
a higher rating for the veteran's right tibia and fibular 
disability could be assigned.  The medical evidence does not 
indicate that the veteran's right ankle is ankylosed so as to 
warrant a 40 percent rating under Diagnostic Code 5263.  
Moreover, none of the other diagnostic codes set forth under 
38 C.F.R. § 4.71a for rating ankle disabilities provides for 
assignment of a rating greater than 20 percent.  See 
Diagnostic Codes 5271, 5272, 5273, and 5274.  Finally, there 
are no symptoms or impairment associated with the right leg 
to warrant rating the disability under any other provision of 
VA's rating schedule, as the veteran's associated knee 
disability is separately rated under Diagnostic Codes 5257 
and 5010-5261.  The Board points out that evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006).  Moreover, the amputation rule 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  For 
example, the combined ratings for disabilities below the 
knee, such as the one here, shall not exceed a 40 percent 
rating (Diagnostic Code 5165 (2006)).  See 38 C.F.R. § 4.68 
(2006).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for veteran's malunion of the right 
tibial and fibular fracture must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for malunion of the right 
tibia and fibula with marked ankle disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


